Citation Nr: 1725927	
Decision Date: 07/07/17    Archive Date: 07/18/17

DOCKET NO.  12-11 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee



THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for diabetes mellitus with erectile dysfunction and onychomycosis.

2.  Entitlement to an evaluation in excess of 40 percent for left upper extremity diabetic neuropathy prior to March 18, 2016.

3.  Entitlement to an evaluation in excess of 10 percent for left upper extremity diabetic neuropathy on or after March 18, 2016.

4.  Entitlement to an evaluation in excess of 10 percent for right upper extremity diabetic neuropathy.

5.  Entitlement to an evaluation in excess of 10 percent for left lower extremity diabetic neuropathy prior to December 7, 2015.

6.  Entitlement to an evaluation in excess of 20 percent for left lower extremity diabetic neuropathy on or after December 7, 2015.
7.  Entitlement to an evaluation in excess of 10 percent for right lower extremity diabetic neuropathy prior to December 7, 2015.

8.  Entitlement to an evaluation in excess of 20 percent for right lower extremity diabetic neuropathy on or after December 7, 2015.

9.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU) prior to December 3, 2013.  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Postek, Counsel


INTRODUCTION

The Veteran served on active duty from November 1964 to November 1968.  He received an honorable discharge from this period of service.  

The Veteran had a second period of service from April 1969 to June 1973.  In a final December 1978 administrative decision, the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, determined that the character of the Veteran's discharge from this latter period of service was dishonorable for VA purposes and was a bar to his receipt of VA benefits stemming from such service, other than health care under Chapter 17 of Title 38, United States Code.  See 38 C.F.R. § 3.12 (2016).

This case originally came before the Board of Veterans' Appeals (Board) on appeal from October 2005 and May 2006 rating decisions of the Waco RO which, in pertinent part, denied claims for service connection for a bilateral knee disorder and hypertension, respectively.  Jurisdiction over the case was subsequently transferred to the RO in Nashville, Tennessee.  

In May 2010, a hearing was held before the undersigned Veterans Law Judge at the Winston-Salem RO regarding the hypertension claim.  A transcript of the hearing is of record.  In a November 2010 decision, the Board denied the bilateral knee disorder claim and remanded the hypertension claim for further development.  The Board again remanded the hypertension claim for further development in November 2012.

In the November 2012 remand, the Board found that the Veteran did not perfect his appeal from a December 2009 rating decision denying entitlement to TDIU.  See July 2010 notice of disagreement; March 2012 statement of the case (SOC).  The Board also noted that the issue of unemployability was raised again by the Veteran's prior representative in an August 2012 written statement and referred that matter to the Agency of Original Jurisdiction (AOJ).  Nevertheless, it appears that an April 2012 substantive appeal has since been associated with the record before the Board.  In addition, the AOJ continued to process the appeal for the issue of entitlement to TDIU prior to December 3, 2013, based on the denial of the claim in the December 2009 rating decision and the award of a total (100 percent) combined schedular evaluation from that date.  See April 2015 codesheet; May 2015 supplemental SOC (SSOC); July 2015 certification of appeal.  The Veteran requested a hearing before the Board at the RO in that substantive appeal; however, he cancelled his request through an August 2014 written statement submitted by his current representative, as confirmed in written statements from the Veteran and his current representative thereafter.  Thus, his hearing request for the remaining issues on appeal is considered withdrawn.
In a May 2013 decision, the Board denied the claim for service connection for hypertension.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In March 2014, the Court granted a Joint Motion for Remand (Joint Motion) filed by the parties and remanded the hypertension claim to the Board.  In August 2014, the Board remanded the hypertension claim to the AOJ for action consistent with the Joint Motion.  

While the appeal was pending at the Court, the Veteran continued to pursue additional claims at the RO.  In a November 2013 rating decision, the Winston-Salem RO denied claims for an evaluation in excess of 20 percent for diabetes mellitus with erectile dysfunction and onychomycosis and evaluations in excess of 10 percent for right upper extremity and right and left lower extremity diabetic neuropathy; and increased the evaluation for the left upper extremity diabetic neuropathy to 40 percent, effective from November 22, 2011, the date of receipt of the claim.  The Veteran subsequently perfected an appeal as to these issues, which was certified to the Board, along with the TDIU claim and the recertified hypertension claim.  See July 2015 certification of appeal.

In a November 2015 decision, the Board denied the claim for service connection for hypertension.  The remaining issues on appeal were remanded to the RO for further development and due process considerations.  The case has since been returned to the Board for appellate review.

While the case was in remand status, the Nashville RO increased the evaluations for the left and right lower extremity diabetic neuropathy to 20 percent effective from December 7, 2015, and decreased the evaluation for the left upper extremity diabetic neuropathy to 10 percent effective from March 18, 2016.  See April 2016 rating decision.  In view of the RO's actions, the Board has characterized the issues on appeal as set forth above.  AB v. Brown, 6 Vet. App. 35 (1993).

This appeal was processed using the Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

On review, the Board finds that additional development is necessary prior to final adjudication of the Veteran's remaining claims.  Specifically, it appears that there may be outstanding, relevant VA treatment records for the peripheral neuropathy claims, as detailed in the directives below.

Regarding the increased evaluation claim for diabetes mellitus with erectile dysfunction and onychomycosis, the Board requested an additional VA examination to ascertain the current severity and manifestations of this disability in the November 2015 remand.  The Board directed the examiner to specifically discuss the Veteran's erectile dysfunction and onychomycosis and provide the findings necessary to evaluate those disabilities (currently evaluated as noncompensable complications); however, the March 2016 examination report and corresponding medical opinion did not contain findings relative to either disorder for rating purposes.  Based on the foregoing, another VA examination is necessary to ensure compliance with the prior remand.

Regarding the TDIU claim, the Veteran has met the schedular criteria since November 2005 based on his service-connected posttraumatic stress disorder (PTSD) (30 percent, then 50 percent disabling effective from March 2009) and diabetes mellitus with erectile dysfunction and onychomycosis and bilateral upper and lower extremity diabetic neuropathy (common etiology, combined to 50 percent disabling).  See 38 C.F.R. § 4.16(a); VA Adjudication Procedures Manual, M21-1 IV.ii.2.F.4.e (guidance for considering multiple disabilities in TDIU claims, including determining the schedular requirement based on all service-connected disabilities and common etiology provisions).  Therefore, on further review, referral to the Director of Compensation Service for consideration of entitlement to TDIU on an extraschedular basis pursuant to 38 C.F.R. § 4.16(b) is not necessary in this case.
Nevertheless, the Veteran and his representative have contended that he is unemployable due to a combination of his service-connected disabilities, as well as due to his PTSD alone.  See, e.g., VA Form 21-8940 from October 2008, May 2011, and August 2013; December 2009 and October 2010 Veteran written statements; August 2014 representative written statement.  Because the outcome of the increased evaluation claims on appeal could affect the outcome of the TDIU claim, the claims are inextricably intertwined, and a remand is required.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should secure any outstanding, relevant VA treatment records.  See, e.g., December 2016 VA treatment record printout (indicating that Veteran was hospitalized in December 2016 for an unsteady gait).

2.  After completing the foregoing development, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected diabetes mellitus with erectile dysfunction and onychomycosis.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed.

The examiner is requested to review all pertinent records associated with the claims file.

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for evaluating the Veteran's disability under the rating criteria.  In particular, the examiner should indicate whether the Veteran's diabetes mellitus requires insulin, restricted diet, and regulation of activities.  The examiner should also indicate whether there have been any episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider.

In addition, the examiner should identify and describe all complications of the Veteran's diabetes mellitus.  In so doing, he or she should specifically discuss:

(a) the service-connected erectile dysfunction and onychomycosis and report all signs and symptoms necessary for evaluating those disabilities under the rating criteria, including completion of additional Disability Benefits Questionnaire worksheets, if necessary; and

(b) whether the Veteran's reported urinary urgency and occasional urge incontinence are complications of his diabetes mellitus.  See, e.g., June 2014, July 2015, and December 2015 VA urology treatment records (showing Veteran followed for urgency and occasional urge incontinence with diagnoses other than erectile dysfunction, prescribed medication); October 2015 VA cardiology treatment record (noting BPH (benign prostatic hyperplasia) under other major problems list).

The Veteran has reported that he has reduced bowel and bladder control resulting from long-term use of medications for his diabetes mellitus.  See August 2014 private vocational evaluation.

It is noted that the Veteran is already receiving separate compensable evaluations for bilateral upper and lower extremity diabetic neuropathy.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  After completing the above actions, the AOJ should conduct any other indicated development.  Further development may include providing an additional VA examination or obtaining an additional VA medical opinion for the remaining claims if necessary.  See, e.g., 2007-2016 VA examination reports, September 2009 private psychiatric evaluation, and August 2014 private vocational evaluation.

4.  The case should then be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

